Citation Nr: 1759430	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-22 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left ankle disability. 

2.  Entitlement to service connection for a right ankle disability, to include secondary to service-connected left ankle disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 2006 to May 2010. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims for entitlement to an initial increased rating in excess of 10 percent for left ankle disability and entitlement to service connection for right ankle condition.

In regards to the left ankle claim, the Veteran was afforded VA examinations in connection with his claim in September 2010 and September 2016.  However, due to inadequacies in the examinations and the accompanying medical opinions, an additional examination and opinion are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The September 2010 and September 2016 examinations for the left ankle disability did not include the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the left ankle fracture.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new examination addressing entitlement to an increased evaluation for a left ankle disability is needed.  

In regards to the right ankle, the record reveals that the Veteran asserts that his right ankle condition was caused or aggravated by his service-connected disability.  In September 2010, the Veteran was afforded a VA examination.  During the examination, the Veteran reported that he sustained a left ankle injury in October 2007.  The clinician noted that "[a]round the same time he started to develop right ankle pain spontaneously which he reports from increased weight bearing on the right."  The examination report indicated that "[t]here is no clinical evidence of specific right ankle condition at this time.  Ankle examination was normal with normal x-rays."  

More recently, a May 2016 VA treatment record documented a diagnosis of osteoarthritis in the right ankle. 

The Board finds that the Veteran should be afforded a new VA examination.  Here, the September 2010 VA examiner premised his negative nexus opinion on finding that there not enough evidence to support a diagnosis of a right ankle condition.  However, since then, there is current diagnosis of osteoarthritis.  The Veteran should be afforded a new VA examination to verify the Veteran's current disability and address whether his right ankle condition was caused or aggravated by the left ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Update the file with any VA treatment records relevant to the Veteran's claim dated from January 2010 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA ankle examination to determine the current level of severity of his service-connected left ankle disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the ankle throughout the time period of the claim (since January 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

4.  Schedule the Veteran for a VA ankle examination to determine the etiology of the Veteran's right ankle condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file, the clinician should address the following:

(a) Please identify the Veteran's right ankle condition by medical diagnosis.  
	
Please note that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.

(b) State whether it is at least as likely as not (50 percent probability or more) that right ankle condition began in service or is otherwise related to service.

(c) If not directly related to service on the basis of question (b), is it at least as likely as not that the right ankle condition was caused by a service-connected disability, to include the Veteran's service-connected left ankle disability?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it at least as likely as not that the right ankle condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected left ankle disability?  Please explain why or why not.

(e) If the examiner finds that the right ankle condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of right ankle condition that is attributed to the service-connected disability (e.g., limited range of motion, and etc.).

5.  Then, readjudicate the claim of entitlement to an increased rating for a left ankle disability and entitlement to service connection of right ankle condition.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




